Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on November 30. 2021. Claims 48-58 and 61-67 are currently pending. 

Specification
In view of the response filed on 11/30/2021 amending the specification to include the issued patent number for the related application the objections made against the specification in the office action of 8/31/2021 have been withdrawn. 


Allowable Subject Matter
Claims 48-58 and 61-67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terms “penetrate/penetration” and “insert/insertion” are used interchangeably and have been defined within the specification to include a silk-based implantable system or device described herein passing through at least one barrier (e.g., one or more membranes encapsulating a tissue such as brain dura and/or pia mater) and reaching a certain depth into the tissue (see para. [0063] of the specification). In view of the art that is relevant to the claimed invention the prior art does not teach or suggests, within the context of the other claimed elements, an implantable device including a coated electrode comprising an electrode substrate and a silk fibroin coating, the electrode substrate has a first stiffness when uncoated, has a second stiffness prior to insertion into soft tissue, and a third stiffness after a predetermined length of time following insertion into soft tissue or a method of inserting such device, respectively in combination with the other claim elements. Further, the prior art does not teach or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 55 have been considered but are moot since the rejection has been withdrawn in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792